                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



INTERNATIONAL UNIONS, SECURITY
POLICE AND FIRE PROFESSIONALS
OF AMERICA, (SPFPA) an International Union,
and DAVID L. HICKEY, the International
President of SPFPA,

      Plaintiffs,

v.                                                                  Case No. 19-10743

STEVE MARITAS, an individual, and                                 HON. AVERN COHN
LAW ENFORCEMENT OFFICERS
SECURITY UNION, an unincorporated
union, CALVIN WELLS, JAMES BURKE,
and BRIKENER JEAN-GILLES,

     Defendants.
_____________________________________/

                     MEMORANDUM AND ORDER
GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO DISMISS
                    OR TRANSFER VENUE (Doc. 3)
                                AND
         DISMISSING JAMES BURKE AND BRIKENER JEAN-GILES
                                AND
           DENYING DEFENDANTS’ MOTION TO CHANGE VENUE

                                    I. Introduction

      This is a defamation and tortious interference case. Plaintiffs are David Hickey

(Hickey) and International Unions, Security Police and Fire Professionals of America

(SPFPA). SPFPA is an unincorporated international union doing business in Michigan

and elsewhere. Hickey is the President of SPFPA and a resident of Michigan.

Defendants are Law Enforcement Officers Security Union (LEOSU), Steve Maritas

(Maritas), the founder and CEO of LEOSU, LEOSU board members Calvin Wells

(Wells), James Burke (Burke), and Brikener Jean-Gilles (Jean-Gilles). LEOSU is a rival
union with locals in various states and is headquartered in New York. Wells is a

resident of Pennsylvania. Maritas, Burke, and Jean-Gilles are residents of New York.

       SPFPA says that beginning in late 2017, LEOSU began a campaign of publishing

defamatory statements on the internet regarding SPFPA. SPFPA says that this

campaign has been damaging and has continued to the present day.

       Before the Court is defendants’ motion to dismiss for lack of personal jurisdiction

under Fed. R. Civ. P. 12(b)(2) and/or for change of venue under 28 U.S.C. § 1404(a).

(Doc. 3). For the reasons which follow, the motion will be granted in part and denied in

part. Burke and Jean-Gilles will be dismissed for lack of personal jurisdiction.

Defendants’ motion to change venue will be denied.

                                       II. Background

                                             A.

       SPFPA is a labor union which represents over 16,000 security, police, and fire

professionals. It has roughly 175 local unions. LEOSU is also a labor union that

represents security, police and fire professionals. Maritas was employed by SPFPA in

Michigan for approximately eleven years before being terminated. (Plaintiffs’ Opposition,

Exhibit 1, Hickey Affidavit at ¶ 1).

       The complaint states that shortly before being terminated, Maritas founded a rival

union known as Federal Protective Service Officers of America (FPSOA)1 and that

Maritas initially began defaming SPFPA through FPSOA. The complaint also says that

Maritas’ job performance with SPFPA deteriorated and he became subordinate,

presumably due to his involvement with FPSOA. He was terminated by SPFPA


1
 FPSOA is not a defendant and it appears that Maritas is no longer involved with
FPSOA.
                                             2
effective February 7, 2013. After his involvement with FPSOA, Maritas founded

LEOSU.

                                             B.

       There are three counts listed in the complaint, each of which will be discussed

further.

      Count I – Defamation
      Count II – Tortious Interference
      Count III – Preliminary Injunctive Relief

       In Count 1, SPFPA says that LEOSU’s statements were harmful, disparaging,

defamatory and false. Complaint at p.8 ¶ 20. It also says that LEOSU knew or had

reason to know that the statements would be published, and that they acted either

negligently or with actual malice. Id. at ¶ 22. A number of examples of these statements

are set forth in the complaint as follows:

      “SPFPA the true authority of corrupt security police unions” (10/24/2018) Id. at p.
       4 ¶ 16.
      “Have you ever wondered why SPFPA Officials are not answering your phone
       calls” (Image on man on toilet in jail cell) (10/31/2018) Id.
      “SPFPA has a long history of corruption and embezzlement” (Image of man in
       cuffs) (10/27/2018) Id.
      “It’s amazing how all these people in coverup media roles end up linked to
       pedophilia and Satanism” (10/28/2017) Id. at p. 5.
      “Hickey is living large on his members dues money” (5/4/2018) Id.

It is also alleged that LEOSU is using multiple websites, YouTube channels, and various

social media accounts to publish defamatory statements. (Plaintiffs’ Opposition, Exhibit

1, Hickey Affidavit at ¶ 4). These statements have been posted on the internet by

LEOSU in what is alleged to be an attempt to defame SPFPA.

       In Count II, it is alleged that LEOSU deliberately and maliciously spoke to SPFPA

union members and told them that SPFPA was corrupt. Id. at p. 9 ¶ 29. Further, it is


                                             3
alleged that the statements were false and intended to harm and destroy the

relationship between SPFPA and its local unions and members. Id. at ¶ 30.

       Finally, in Count III, SPFPA asks for injunctive relief, focusing on the destruction

of their reputation and business relationships which resulted from the defamatory

statements of LEOSU.

                                   III. Legal Standard

                                             A.

       The plaintiff bears the burden of establishing that jurisdiction exists when bringing

an action in federal court. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir.

1991) (citing McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 56 S.Ct. 780,

80 L.Ed. 1135 (1936)). Once the action is brought, it is up to the discretion of the district

court to either; “decide the motion upon the affidavits alone; permit discovery in aid of

deciding the motion; or conduct an evidentiary hearing to resolve any apparent factual

questions.” Theunissen, 935 F.2d at 1458.

                                             B.

       When the Court does not conduct an evidentiary hearing, a plaintiff need only

make a prima facie showing of personal jurisdiction. Kroger Co. v. Malease Foods

Corp., 437 F.3d 506, 510 (6th Cir. 2006). There has been no evidentiary hearing in this

case. “[W]e do not weigh the facts disputed by the parties but instead consider the

pleadings in the light most favorable to the plaintiff, although we may consider the

defendant's undisputed factual assertions.” Conn v. Zakharov, 667 F.3d 705, 711 (6th

Cir.2012) (emphasis added). Since there has been no evidentiary hearing, the motion




                                             4
needs to be decided based upon the complaint and the affidavits submitted and in favor

of SPFPA.

                               IV. Personal Jurisdiction

                                        A. In General

                                             1.

       All Defendants challenge the assertion that this Court has personal jurisdiction

over them. In order to determine if personal jurisdiction is appropriate, a court must

examine both the law of the state in which the district court sits and the Due Process

Clause of the Fourteenth Amendment. In Michigan, a plaintiff’s burden of showing that

a defendant can be called to answer a complaint is “relatively slight” where there has

been no jurisdictional discovery and no evidentiary hearing. Vangheluwe v. Got News,

LLC, 365 F. Supp. 3d 850, 856 (E.D. Mich. 2019). Plaintiffs only need to make a prima

facie showing that jurisdiction exists and pleadings and affidavits must be viewed in the

light most favorable to the them. Id.

                                             2.

       In Michigan, there are two long arm statutes which authorize an exercise of

personal jurisdiction over non-resident defendants. 1) General personal jurisdiction

exists over any corporation that is incorporated in Michigan, consents to jurisdiction, or

engages in a continuous and systematic business activity within the state. Mich. Comp.

Laws § 600.711. 2) Limited personal jurisdiction may be exercised over a defendant

who has developed certain minimum contacts with the forum state but only over the

claims which arise from or relate to those contacts. Mich. Comp. Laws § 600.715;

Theunissen v. Matthews, 935 F.2d at 1460 (6th Cir. 1991).



                                              5
                                             3.

       This case involves limited personal jurisdiction. Michigan’s Long Arm Statute

describes the specific circumstances where limited personal jurisdiction may be

exercised over an individual:

       (1) The transaction of any business within the state.
       (2) The doing or causing an act to be done, or consequences to occur, in the
        state resulting in an action for tort.
       (3) The ownership, use, or possession of real or tangible personal property
       situated within the state.
       (4) Contracting to insure a person, property, or risk located within this state at the
       time of contracting.
       (5) Entering into a contract for services to be rendered or for materials to be
       furnished in the state by the defendant.
       (6) Acting as a director, manager, trustee, or other officer of a corporation
       incorporated under the laws of, or having its principal place of business within
       this state.
       (7) Maintaining a domicile in this state while subject to a marital or family
       relationship which is the basis of the claim for divorce, alimony, separate
       maintenance, property settlement, child support, or child custody.

M.C.L. § 600.705.

       The Michigan Long Arm Statute parallels the requirements of the Due Process

clause. When a state’s long-arm statute reaches to the same limits as the Due Process

Cause, the two inquiries merge and the court only needs to decide whether asserting

personal jurisdiction violates constitutional due process. Intera Corp., 428 F.3d 605, 616

(citing Aristech Chem. Intl. v. Acrylic Fabricators, 138 F.3d 624, 627 (6th Cir. 1998)).

Since Michigan’s Long Arm statute reaches the limits of the Due Process clause, the

Court only needs to perform one analysis.

                                             4.

       The Sixth Circuit uses a three-part test in determining whether, consistent with

due process, a court may exercise limited personal jurisdiction over a defendant: 1) the



                                              6
defendant must purposefully avail himself of the privilege of acting in the forum state or

causing a consequence to occur there; 2) the cause of action must arise from the

defendant’s activities there; and 3) the defendant’s acts or the consequences caused by

the defendant must have a substantial enough connection with the forum state to make

the exercise of jurisdiction over him reasonable. So. Machine Co. v. Mohasco

Industries, Inc., 401 F.2d 374, 381 (6th Cir. 1968). Each of the three prongs is

discussed further below.

       First, in regards to purposeful availment, a defendant must do some act where it

purposefully avails itself of the privilege of doing business in Michigan. Burger King v.

Rudzewicz, 471 U.S. 462, 475 (1985). The purposeful availment requirement protects a

defendant from being subject to a court's jurisdiction as a result of “random, fortuitous,

or attenuated contacts, or of the unilateral activity of another party or a third person.” Id.

at 475. Basically, there must be a substantial connection between a defendant's

conduct and the state such that the defendant should reasonably anticipate being

hauled into court there. Id. at 474.

       Second, the cause of action must arise from a defendant’s activities in the forum

state. So. Machine Co. v. Mohasco Industries, Inc., 401 F.2d at 381. Personal

jurisdiction should not be looked at as a punishment. Id. at 384. Its assumption is based

on the interest of the state in either resolving business differences before they cause

damage or providing a remedy once damage has occurred. Id. When a defendant

participates in activities in a state and those activities arise to a cause of action, the

state has a clear interest in that action.




                                               7
       Third, a court must look at the reasonableness of asserting personal jurisdiction

based on a defendant’s connection with the forum state. Id. at 381. The factors to

consider in determining reasonableness include the burden on a defendant to appear in

the forum state, the shared interest of the states in furthering social policies, the

plaintiff’s interest in obtaining relief, and the interstate judicial system’s interest in

obtaining the most efficient resolution of the controversy. Audi AG v. D'Amato, 341 F.

Supp. 2d 734, 748 (E.D. Mich. 2004). It is important to note that there is an inference

that if the first two elements of the test for personal jurisdiction are met, then jurisdiction

is reasonable. Id.

                        B. Personal Jurisdiction and the Internet

                                                1.

       In regards to the internet, the level of interactivity of a website determines

whether personal jurisdiction is appropriate for an out-of-state defendant. Cybersell,

Inc., v. Cybersell, Inc., 130 F.3d 414, 418-19 (9th Cir. 1997). There are three categories

of interactivity for a website, commonly referred to as the “Zippo sliding scale.” See,

e.g., Zippo Mfg. Co. v. Zippo DOT Com, 952 F.Supp. 1119 (W.D. Pa. 1997).

       The first category is a highly interactive website, which gives others the ability to

download and enter into contracts. CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1264

(6th Cir. 1996). This category is sufficient for a Court to exercise personal jurisdiction

over a defendant. Id.

       The second category is “a middle ground where information can be exchanged

between the viewer and the host computer. In such a case, a court examines the level

of interactivity and the commercial nature of the exchange of the information.” Zippo,



                                                8
952 F.Supp. at 1124; see Citigroup Inc., v. City Holding Co., 97 F.Supp.2d 549, 564-65

(S.D.N.Y. 2000).

       The last category is where a defendant makes information available on an

otherwise passive website. Marynard v. Philadelphia Cervical Collar Co., Inc., 18 F.

App’x 814, 816-17, 2001 WL 929708 (Fed. Cir. 2001) (citing Cybersell, Inc. v. Cybersell,

Inc., 130 F.3d 414, 419-20 (9th Cir. 1997); Mink v. AAAA Dev. LLC, 190 F.3d 333, 336-

37 (5th Cir. 1999)). A “passive” website is one that simply provides information;

customers cannot transact business (e.g., purchase products) on a passive website.

Marynard,18 F. App’x 814, 816-17, 2001 WL 929708 (Fed. Cir. 2001). A “passive

website is insufficient to establish purposeful availment for the purpose of due process.”

McGill v. Gourmet Technologies, Inc., 300 F. Supp. 2d 501 (E.D. Mich. 2004).

                                             2.

       The complaint alleges that LEOSU is using various websites, multiple YouTube

channels, and various social media accounts to publish defamatory statements.

(Plaintiffs’ Opposition, Exhibit 1, Hickey Affidavit at ¶ 4). The various websites’ URL’s2

are “http://spfpacorruption.blogpost.com/,” “https://www.leosu.org/,” and

“https://unionsforsecurityguards.com/.” It is not clear which social media accounts

SPFPA says that LEOSU is using, so whether or not those specific accounts would

allow jurisdiction under the Zippo test is undetermined. YouTube is considered a

passive website under the Zippo test since it simply provides information to viewers, so

the statements made by LEOSU on YouTube alone would not be enough to create
2
 A uniform resource locator (URL) is the address of a resource on the Internet. A URL
indicates the location of a resource as well as the protocol used to access it. See
https://www.techopedia.com/definition/1352/uniform-resource-locator-url (last visited
July 29, 2019).
                                             9
personal jurisdiction in Michigan. A majority of the defamatory statements that SPFPA

alleges to be defamatory are on YouTube, including the one online post that specifically

mentions Michigan in the title.

       Regarding the three websites in the complaint, the first one,

“http://spfpacorruption.blogpost.com/,” no longer seems to be in operation. However,

SPFPA attached a screenshot of a post from the website as an exhibit. The screenshot

is an attack on SPFPA President Hickey and suggests that he has an incestuous

relationship with his daughter. Since the website can no longer be accessed, no

determination can be made on whether the website would create personal jurisdiction

under the Zippo test.

       The second website, “https://www.leosu.org/,” seems to fall under the “middle

ground” category of the Zippo test. On this website, users can submit online

membership applications and “submit breaking stories.” When a website falls under this

category, the court must examine the level of interactivity and the nature of the

exchange of information. Zippo, 952 F. Supp. at 1124. Here, the activity available to

users is minimal in comparison to the website as a whole and user activity has no

relation to the suit at hand, so this website should not submit LEOSU to personal

jurisdiction.

       The final website, “https://unionsforsecurityguards.com/,” falls into the category of

a passive website under the Zippo test. Similar to YouTube, this website simply

providers user with information. There is no option on the website that would allow

users to conduct any sort of business or interact in any way. Since this is a passive

website, it is not sufficient to meet the purposeful availment prong of personal

                                            10
jurisdiction under Zippo.

       Even though numerous defamatory statements about SPFPA have been posted

on multiple websites, YouTube channels, and social media accounts, this alone is not

enough to create personal jurisdiction. The nature of the websites and the YouTube

channels is simply “middle ground” or “passive” under the Zippo test and therefore

insufficient to establish personal jurisdiction. However, as will be discussed, the internet

actions of LEOSU are not the only factors to be considered in determining whether

personal jurisdiction exists.

                                C. The Effects Doctrine

                                             1.

       The Calder effects test applies. In Calder v. Jones, 465 U.S. 783 (1984), an

actress, Shirley Jones, filed a libel action in California when the National Enquirer

published an article stating that she was an alcoholic. Jones sued the author and the

editor of the article. The Supreme Court held that the "effects" of the defendants'

intentional tortious conduct were sufficient for the California courts to exercise

jurisdiction over them since the defendants could expect the harm of their conduct to be

felt in California:

       The allegedly libelous story concerned the California activities of a California
       resident. It impugned the professionalism of an entertainer whose television
       career was centered in California. The article was drawn from California sources,
       and the brunt of the harm, in terms both of [the plaintiff's] emotional distress and
       the injury to her professional reputation, was suffered in California. In sum,
       California is the focal point both of the story and of the harm suffered.

465 U.S. at 788-89, 104 S. Ct. at 1486-87.

       The Supreme Court concluded that the defendants "reasonably anticipate[d]

being haled into court [in California]" because they knew the article "would have a

                                             11
potentially devastating impact upon [the plaintiff]" and that the "brunt of that injury would

be felt by [the plaintiff] in the State in which she lives and works and in which the

National Enquirer has its largest circulation." 465 U.S. at 788-89, 104 S. Ct. at 1486-87.

                                             2.

       Several courts, including some in this district, have construed the Supreme

Court's decision in Calder as setting forth three requirements for the effects test to

apply. First, the defendant must be charged with intentional actions, rather than "'mere

untargeted negligence.'" Ford Motor Co. v. Great Domains, Inc., 141 F. Supp. 2d 763,

773-74 (E.D. Mich. 2001)(quoting Calder, 465 U.S. at 789, 104 S. Ct. at 1487); Audi

AG, 341 F. Supp. 2d at 745. Second, the brunt of the injury must have been felt in the

forum state. Great Domains, 141 F. Supp. 2d at 774; Audi AG, 341 F. Supp. 2d at 745.

Third, the defendant's acts must have been expressly aimed at the forum state. Great

Domains, 141 F. Supp. 2d at 774; Audi AG, 341 F. Supp. 2d at 745.

       Here, the three requirements under Calder are satisfied. First, LEOSU is

charged with intentional actions, not “mere untargeted negligence.” The counts in this

case are defamation, tortious interference, and preliminary injunctive relief. Complaint

at p.8-10, ¶¶ 19-36. Second, the brunt of the injury is felt by SPFPA in Michigan, as it is

located here. Third, LEOSU’s actions were expressly aimed at the forum state.

LEOSU’s actions and connections targeted at Michigan are as follows:

      LEOSU has posted numerous articles and videos that specifically target SPFPA
       in Michigan. (See Plaintiffs’ Opposition p. 3 ¶ 14).
      LEOSU has attempted to recruit SPFPA’s Michigan members away from SPFPA
       and to LEOSU, including, but not limited to, members of SPFPA working at
       Greektown Casino and Motor City Casino. Id. at ¶ 15.
      LEOSU has encouraged Michiganders to picket outside of SPFPA’s
       headquarters in Roseville, Michigan. Id. at ¶ 16.


                                             12
       LEOSU is involved in a contractual business relationship with Professional Law
        Enforcement Association (PLEA), a litigation insurance company offering
        insurance for law enforcement professionals. PLEA is located in Troy, Michigan.
        Id. at ¶ 17.

Thus, under Calder, it is reasonable for LEOSU to be haled into Court in Michigan.

                                               3.

        As to the individual defendants, SPFPA only mentions Maritas and Wells as

having direct contacts with Michigan. Both are alleged to have been behind the creation

of the websites and/or blog postings targeting SPFPA. This is sufficient to make out a

prima facie case of jurisdiction. SPFPA, however, has no allegations as to Burke or

Jean-Gilles which would tie them to Michigan or LEOSU’s actions. As such, it is not

reasonable to exercise personal jurisdiction over Burke or Jean-Gilles.3

                                          V. Venue

        Defendants alternatively move for a change of venue. A court may transfer an

action under 28 U.S.C. § 1404(a) if “(1) the action could have been brought in the

transferee district court; (2) a transfer serves the interest of justice; and (3) a transfer is

in the convenience of the witnesses and parties.” Kepler v. ITT Sheraton Corp., 860 F.



3
 Additionally, as SPFPA has pointed out, LEOSU’s actions after being sued appear to
show an attempt to downplay or back track on its ties to Michigan. For example,
LEOSU has a contract with PLEA for litigation insurance for their union members.
PLEA is located in Troy, Michigan. Initially, LEOSU touted their relationship with PLEA
and posted an article on their website stating that they were the first union of their kind
to offer their members legal defense. Since the filing of this lawsuit, LEOSU has
attempted to remove the posted article. Even though the actual post has been
removed, the URL is still available for viewing. See:
https://www.leosudc.org/singlepost/2018/08/15/LEOSU-DC-Becomes-the-First-Security-
Union-in-the-Nation-to-Offer-its-Members-A-Legal-Defense-Fund-Related-to-Civil-
Criminal-Duty-Related-Coverage-Through- PLEA. [Ex. 1, Hickey Affidavit, ¶ 8
(emphasis added)]. Also, after filing the instant motion, LEOSU added a “disclaimer” to
the bottom of their website which says “LEOSU does not, nor does it seek to organize in
the state of Michigan.”
                                               13
Supp. 393, 398 (E.D. Mich. 1994) (internal citation omitted). In determining whether

transfer is proper, courts consider the following factors:

       (1) the convenience of the witnesses; (2) the location of relevant documents and
       relative ease of access to sources of proof; (3) the convenience of the parties; (4)
       the locus of the operative facts; (5) the availability of process to compel the
       attendance of unwilling witnesses; (6) the relative means of the parties; (7) the
       forum’s familiarity with the governing law; (8) the weight accorded the plaintiff’s
       choice of forum; and (9) trial efficiency and the interests of justice.

IFL Group v. World Wide Flight Servs., 306 F. Supp. 2d 709, 712 (E.D. Mich. 2004)

(citing Overland, Inc. v. Taylor, 79 F. Supp. 2d 809, 811 (E.D. Mich. 2000)).

       Defendant bears the burden of showing that transfer of venue is appropriate. Id.

at 714. Plaintiff’s choice of forum deserves “foremost consideration” and should not be

disturbed unless the balance of factors strongly favors defendant. West Amer.

Insurance Co. v. Potts, No. 89–6091, 1990 WL 104034 at *2 (6th Cir. July 25, 1990)

(unpublished) (citing Nicol v. Koscinski, 188 F.2d 537 (6th Cir. 1951)).

       Here, defendants do not reside in Michigan and plaintiffs concede that there are

proper alternative venues for this action. However, the events in this case took place

and had significant effects in Michigan. As seen from the personal jurisdiction analysis,

defendants’ focus on the physical location of where they were sitting when they posted

the defamatory YouTube videos is misplaced. This case is not factually complex, and

there should be no problems of proof or the convenience of witnesses, because

documentary evidence lies in Michigan and other states. Moreover, “because modern

transportation and communications have made it much less burdensome for a party

sued to defend himself in a State where he engages in economic activity, it usually will

not be unfair to subject him to the burdens of litigating in another forum for disputes

relating to such activity.” Burger King v. Rudzewicz, 471 U.S. 462, 474 (1985) (quoting

                                             14
McGee v. Int'l Life Ins. Co., 355 U.S. 220, 223 (1957)). Plaintiffs brought this lawsuit in

Michigan not to inconvenience defendants, but because defendants aimed their

defamatory statements and videos at Michigan, and at least with respect to Maritas,

traveled to Michigan solicit business away from SPFPA and through LEOSU’s business

relationship with PLEA. There is no reason for LEOSU, Maritas or Wells to claim that it

would be unfair for them to need to travel to Michigan for this litigation. See Superior

Consulting Co. v. Walling, 851 F. Supp. 839, 845 (E.D. Mich. 1994) (“[T]ransferring

venue to Texas would simply have exchanged the inconvenience of one party for that of

the other . . . ) The balance of conveniences does not favor defendants’ request to

transfer venue, let alone strongly favor it. Thus, plaintiffs’ choice to litigate this case in

Michigan will not be disturbed.

                                      VI. Conclusion

       For the reasons stated above, LEOSU’s motion to dismiss for lack of personal

jurisdiction is GRANTED IN PART AND DENIED IN PART. LEOSU’s motion to change

venue is DENIED.

       SO ORDERED.

                                                    S/Avern Cohn
                                                    AVERN COHN
                                                    UNITED STATES DISTRICT JUDGE
Dated: 8/1/2019
      Detroit, Michigan




                                               15
